        Case 2:20-cv-01012-AMM Document 4 Filed 07/23/20 Page 1 of 13                         FILED
                                                                                      2020 Jul-23 PM 12:51
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

TERRY MANTOOTH,                         )
                                        )
       PLAINTIFF,                       )
                                        )
v.                                      )      2:20-cv-01012-AMM
                                        )
CAVALRY SPV I, LLC;                     )      JURY TRIAL DEMANDED
CAVALRY PORTFOLIO                       )
SERVICES, LLC,                          )
                                        )
       DEFENDANTS.                      )


               PLAINTIFF’S FIRST AMENDED COMPLAINT


       This is an action brought by the Plaintiff, Terry Mantooth, for actual and

statutory damages, attorney’s fees, and costs for Defendants’ violations of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”).

                          JURISDICTION AND VENUE

       This Court has jurisdiction under 15 U.S.C. §1692k (d), and 28 U.S.C.

§1331, §1332, and §1367. Venue is proper in that at all relevant times the

Defendants transacted business in this District, and the Plaintiff resides in this

District.



                                    Page 1 of 13
 Case 2:20-cv-01012-AMM Document 4 Filed 07/23/20 Page 2 of 13




               STATEMENT OF THE PARTIES

1.   Plaintiff, Terry Mantooth, is over the age of nineteen (19) years and is

     a resident of the city of Locust Fork in Blount County, Alabama.

2.   Defendant Cavalry SPV I, LLC (“Cavalry”) is, and at all times

     pertinent herein, was a foreign limited liability company or other legal

     entity organized under the laws of the State of Delaware. Plaintiff

     asserts that, upon information and belief, Defendant Cavalry is a debt

     collector as that term is defined by the Fair Debt Collection and

     Practices Act at 15 U.S.C. §1692(a)(6). Cavalry has no employees.

     Rather, Cavalry’s accounts, including upon information and belief,

     the account at issue in this case, are serviced by Defendant Cavalry

     Portfolio Services, LLC.

3.   Defendant, Cavalry Portfolio Services, LLC (“CPS” or collectively

     with Cavalry as “The Defendants”), is a foreign limited partnership or

     other legal entity organized under the laws of the State of Delaware.

     CPS was, in all respects and at all times relevant herein, doing

     business in the state of Alabama, and was at all relevant times

     registered to do business in Alabama with the Alabama Secretary of

     State. Plaintiff asserts that Defendant is regularly engaged in the

                           Page 2 of 13
 Case 2:20-cv-01012-AMM Document 4 Filed 07/23/20 Page 3 of 13




     business of collecting consumer debts from consumers residing in

     Talladega County, Alabama and is a “debt collector,” as defined by

     the FDCPA 15 U.S.C. § 1692a(6). Upon information and belief, CPS

     is the servicer of accounts, including the account at issue in this case,

     for Defendant Cavalry.

                    STATEMENT OF FACTS

                            Background

4.   On or about October 17, 2019, Defendants filed or caused to be filed

     a lawsuit against Plaintiff in the Small Claims Court of Blount

     County, Alabama which was assigned case number 08-SM-2019-

     900795 (hereinafter referred to as “the lawsuit”). The lawsuit was

     styled Cavalry SPV I, LLC as assignee of Citibank, N.A. v. Terry

     Mantooth.

5.   The lawsuit involved a debt allegedly owed by Plaintiff to Citibank,

     N.A., an entity not a party to this lawsuit, as the result of an alleged

     credit account taken out by Plaintiff. Defendants filed the lawsuit in

     an attempt to collect an alleged debt from the Plaintiff.

6.   The alleged debt was incurred for personal or household purposes.

7.   In its complaint Cavalry represented that Citibank, N.A., assigned an

                            Page 3 of 13
 Case 2:20-cv-01012-AMM Document 4 Filed 07/23/20 Page 4 of 13




      account allegedly belonging to Plaintiff to Cavalry and claimed that

      Plaintiff allegedly had a balance due on the account of $2,584.73.

8.    Plaintiff has never done business with Defendants and has never

      owed Defendants any money.

9.    Further, attached to the lawsuit was an affidavit signed by Dawn

      Ryder, an employee of CPS. The affidavit stated that Dawn Ryder

      was familiar with the method by which CPS, on behalf of Cavalry

      SPV I, LLC creates and maintains business records pertaining to the

      account allegedly belonging to Plaintiff. Additionally the affidavit

      claimed that Plaintiff owed $2,584.73.

10.   Plaintiff retained counsel and paid a legal fee for representation in the

      lawsuit. Plaintiff’s attorney answered Cavalry’s Small Claims

      Complaint and denied all of the allegations made by Cavalry in the

      lawsuit.

11.   Trial was held on Cavalry’s alleged claim against Terry Mantooth on

      December 10, 2019.

12.   Despite bearing the burden of proof at trial, Cavalry called no

      witnesses at trial in support of its claims against Terry Mantooth.

      Further, despite the affidavit it filed in support of its lawsuit, Cavalry

                             Page 4 of 13
 Case 2:20-cv-01012-AMM Document 4 Filed 07/23/20 Page 5 of 13




      offered no competent evidence at trial that the alleged debt was

      assigned to Cavalry, that Cavalry owned the alleged debt and as such

      had any standing to bring suit against Terry Mantooth or that Terry

      Mantooth was in any way responsible for paying the alleged debt

      claimed by Cavalry in the amount claimed by Cavalry in the

      Complaint. As a result, judgment was entered in favor of Terry

      Mantooth and against Cavalry on December 10, 2019.

13.   Each year Defendants file or cause to be filed hundreds, if not

      thousands, of lawsuits against consumers in Alabama without any

      intention of proving the claims it alleges; with the knowledge that it

      will not call any witnesses to testify on its behalf at trial and knowing

      that it will not be able to offer competent evidence at trial.

14.   The pattern and practice of Cavalry is to file lawsuits with false

      affidavits, such as the Small Claims Court lawsuit at issue in this

      case, in an attempt to either secure a default against Alabama

      consumers who fail to answer the bogus complaints Cavalry files or

      coerce a settlement or consent judgment from consumers at the

      courthouse before trial when Cavalry knows it has no witnesses and

      no competent evidence to prove its claims.

                             Page 5 of 13
 Case 2:20-cv-01012-AMM Document 4 Filed 07/23/20 Page 6 of 13




15.   In support of the lawsuit filed against Terry Mantooth, Defendants

      prepared and filed a false affidavit purportedly signed by a person

      named “Dawn Ryder.” Plaintiff alleges that Dawn Ryder has no

      personal knowledge of the statements made in the affidavit filed

      along with the lawsuit against him.

16.   Further, as indicated by the judgment in Plaintiff’s favor, the

      statement that Plaintiff owed a balance of $2,584.73 to Cavalry was

      false.

17.   Plaintiff alleges that the “business records” Dawn Ryder purportedly

      reviewed were records of Citibank, N.A. Plaintiff alleges that Dawn

      Ryder could not and cannot testify regarding the creation or

      maintenance of Citibank, N.A.’s business records and that, as such,

      she lacks personal knowledge of how Cavalry’s business records or

      the records of Citibank, N.A. are prepared or maintained.

18.   The case filed against Terry Mantooth is not an outlier nor was it filed

      by mistake. Rather, as discovery in this case will likely show, it is

      merely an example of the unfair and intentionally illegal business

      model that Defendants have put into place, which violates the Fair

      Debt Collection Practices Act.

                             Page 6 of 13
   Case 2:20-cv-01012-AMM Document 4 Filed 07/23/20 Page 7 of 13




  19.   The events in this Complaint all occurred in this District.

                      COUNT ONE
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                  15 U.S.C. § 1692 et seq.

  20.   The foregoing acts and omissions of Defendants and their employees

        and agents constitute numerous and multiple violations of the

        FDCPA, 15 U.S.C. § 1692 et seq., including, but not limited to, 15

        U.S.C. § 1692d §1692e and §1692f with respect to Plaintiff.

  21.   As a direct and proximate result of the wrongful conduct visited upon

        Plaintiff by Defendants in their wrongful collection efforts, Plaintiff

        suffered actual damages including legal fees, mental anguish and

        emotional distress.

  22.   As a result of Defendants’ violations of the FDCPA, Plaintiff is

        entitled to actual damages in an amount to be determined by a struck

        jury pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an

        amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

        reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

        1692k(a)(3), from Defendants.


                              COUNT TWO
                              NEGLIGENCE

                               Page 7 of 13
 Case 2:20-cv-01012-AMM Document 4 Filed 07/23/20 Page 8 of 13




23.   The Defendants owed a duty to Plaintiff to not wrongfully violate

      FDCPA and to not file suit against him when they knew or should

      have known that they would not, as a matter of business policy,

      attempt to prove any allegation made against Plaintiff.

24.   The Defendants knew or should have known that said conduct was

      improper.

25.   The Defendants negligently failed to prevent and/or negligently

      participated in improper collection activities.

26.   As a result of The Defendants’ negligence, the Plaintiff suffered

      actual damages.

                     COUNT THREE
             RECKLESSNESS AND WANTONNESS
                AGAINST THE DEFENDANTS


27.   Defendants’ business policy of filing baseless lawsuits against

      consumers such as Plaintiff with false affidavits and with no intent to

      ever try to prove any allegation was enacted recklessly and wantonly

      and with a disregard for the rights of the Plaintiff and consumers like

      the Plaintiff.


                             Page 8 of 13
 Case 2:20-cv-01012-AMM Document 4 Filed 07/23/20 Page 9 of 13




28.   The Defendants recklessly and wantonly failed to prevent and/or

      participated in improper collection activities targeting the Plaintiff.

29.   As a result of the Defendant’s reckless and wanton conduct, the

      Plaintiff suffered physical injury, worry, anxiety, nervousness, and

      mental anguish.

                       COUNT FOUR
                  MALICIOUS PROSECUTION



30.   Defendant Cavalry sued the Plaintiff.

31.   Cavalry lacked probable cause to file the lawsuit.

32.   Cavalry maliciously filed the lawsuit against the Plaintiff.

33.   The lawsuit ended in favor of Plaintiff and against Cavalry.

34.   As a result of Cavalry’s frivolous lawsuit, Plaintiff was harmed.

                           COUNT FIVE
                        ABUSE OF PROCESS


35.   Defendant Cavalry filed a lawsuit against the Plaintiff alleging by

      false affidavit that it acquired a debt from a third party and

      represented by affidavit that it owned the alleged debts and that

      Plaintiff was indebted to Cavalry.


                             Page 9 of 13
Case 2:20-cv-01012-AMM Document 4 Filed 07/23/20 Page 10 of 13




36.   Calvary made no effort to prove any of the allegations made against

      the Plaintiff or the allegations that were contained in the false

      affidavit it filed along with the lawsuit against Plaintiff.

37.   Defendant Cavalry never had any intent to prove any claim against

      the Plaintiff, but rather had an ulterior purpose when it filed the

      lawsuit against the Plaintiff.

38.   The ulterior purpose was to attempt to force Plaintiff into paying

      Cavalry for a debt that Cavalry either could not or would not establish

      by any competent evidence or to coerce the Plaintiff into a settlement

      without any intent to offer any witness or offer other competent

      evidence supporting Cavalry’s claims.

39.   Defendants were aware, at the time the lawsuit was filed, that they

      bore the burden of proof but despite that, they would never attempt to

      prove the claims alleged in the lawsuit and would never bring

      witnesses to Court or admit competent evidence in support of its

      claims.

40.   Defendants were aware that this conduct would harm the Plaintiff

      either by forcing him to incur legal fees to defend against a claim

      Defendants had no intention of proving, or to pay a debt that

                             Page 10 of 13
       Case 2:20-cv-01012-AMM Document 4 Filed 07/23/20 Page 11 of 13




             Defendants knew they would not or could not prove in court or,

             alternatively, by coercing the Plaintiff into a settlement with the

             knowledge that Defendants would not or could not prove their claims

             against the Plaintiff.

      41.    This conduct by Defendants is all too common in Alabama state

             courts and constitutes a widespread pattern and practice against

             Alabama consumers, such as Plaintiff.

      42.    As a result of Defendant’s wrongful conduct, Plaintiff suffered actual

             damages.

                                      DAMAGES

      Plaintiff alleges that as a direct and proximate result of the Defendants’ acts

alleged herein, Plaintiff was caused to incur legal fees, physical pain as well as

mental distress and emotional suffering and incurred other actual damages.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff claims damages

of the Defendants in statutory, compensatory and punitive damages, plus interest,

costs, reasonable attorney’s fees and any such other and further relief as this court

deems proper and/or necessary.

      In addition to the above, Plaintiff further demands declaratory judgment that

Defendants’ conduct violated the FDCPA, actual damages in an amount to be

                                      Page 11 of 13
       Case 2:20-cv-01012-AMM Document 4 Filed 07/23/20 Page 12 of 13




determined by a struck jury pursuant to 15 U.S.C. § 1692k(a)(1), statutory

damages in the amount of $1,000.00 for the violations of the FDCPA pursuant to

15 U.S.C. § 1692k and costs and reasonable attorney’s fees for the violations of

the FDCPA pursuant to 15 U.S.C. § 1692k.

           PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.



                                            /s/ W. Whitney Seals
                                            W. WHITNEY SEALS,
                                            Attorney for Plaintiff


OF COUNSEL:

COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Facsimile: (205) 323-3906
filings@cochrunseals.com


PLAINTIFF’S ADDRESS:
Terry Mantooth
574 Campbell Road
Locust Fork, AL 35097




                                  Page 12 of 13
       Case 2:20-cv-01012-AMM Document 4 Filed 07/23/20 Page 13 of 13




PLEASE SERVE THE DEFENDANTS BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED TO THE FOLLOWING ADDRESSES:

CAVALRY SPV I, LLC
c/o Registered Agent
C T Corporation System
2 North Jackson Street, Suite 605
Montgomery, AL 36104

CAVALRY PORTFOLIO SERVICES, LLC
c/o Registered Agent
C T Corporation System
2 North Jackson Street, Suite 605
Montgomery, AL 36104




                                    Page 13 of 13
